Citation Nr: 9901607	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-02 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1945 to 
January 1946.

This case comes before the Board of Veterans Appeals (Board) 
from an appeal of a rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
the cause of the veterans death. 


FINDINGS OF FACT

1.  The veteran died in August 1993 at the age of 78 years.

2.  The certificate of death lists the cause of death as due 
to probable natural causes.

3.  At the time of his death, the veteran was 
service-connected for chronic, simple type, schizophrenic 
reaction, rated as 50 percent disabling.

4.  No evidence has been presented or secured to render 
plausible a claim that the cause of the veterans death was 
the result of a disease or injury incurred in active military 
service or that the cause of death was proximately due to or 
the result of the veterans service-connected psychiatric 
disability.


CONCLUSION OF LAW

The claim for entitlement to service connection for the cause 
of death of the veteran is not well grounded, and therefore 
there is no statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. § § 
1110, 1112, 5107, 7104 (West 1991); 38 C.F.R. § § 3.303, 
3.310, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of a veterans 
death, the evidence must show that the death of the veteran 
was due to a service-connected disability which was either 
the principal or a contributory cause of death.  38 C.F.R. 
§ 3.312 (a) (1998).  A service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (1998).  
For service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially to cause death; that it combined 
to cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (1998).  Generally, service-connected 
disabilities of a static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions would not be held to have contributed to death 
resulting primarily from some other cause.  38 C.F.R. 
§ 3.312(c)(2) (1998).  Service connection may be granted for 
a disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303 (1998).

Establishing a well grounded claim for service connection for 
a particular disability, including a disability which caused 
the death of a veteran, requires more than an allegation that 
the disability is service-connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible, i.e., 
meritorious on its own or capable of substantiation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types 
of issues presented by a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, competent 
lay evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.

To establish a well-grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  For example, for direct service 
connection, competent evidence must render plausible the 
existence of a current disability; that an injury was 
sustained or disease was contracted in service (this element 
usually requires VA to obtain and examine the veterans 
service medical records which are ordinarily in the custody 
of the government); and a link or nexus between the two.  For 
purposes of establishing a well grounded claim for service 
connection for the cause of death of a veteran, the 
requirement of showing evidence of a current disability will 
always have been met (the current disability being the 
condition that caused the veteran to die); however, the other 
requirements must be supported by the evidence of record.  
Carbino v. Gober, 10 Vet. App. 507, 509 (1997); Ruiz v. 
Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Gober, 9 Vet. 
App. 40, 46 (1996), affd 120 F.3d. 1239 (Fed.Cir. 1997).

In this case, the veteran died in August 1993 at the age of 
78.  The death certificate shows that the veteran died of 
probable natural causes.  The claimant alleges that the 
veterans death was the result of a heart disease that was 
caused by his service-connected psychiatric disorder.  First, 
while there is medical evidence showing that the veteran 
developed heart disease decades after his military service, 
there is no medical evidence specifically attributing his 
death to heart disease.  Second, even if the veterans death 
would have been caused by heart disease, there is no medical 
record on file which would suggest that it had its onset in 
service or within one year thereafter. 

Evidence in the claims file shows that at the time of his 
death, the veteran was service-connected for schizophrenic 
reaction, rated as 50 percent disabling, but no evidence has 
been presented or secured to render plausible a claim that 
the cause of the veterans death, was the result of his 
service-connected disease, or a disease or injury incurred in 
active military service.  Even if it is assumed for 
discussion purposes only, that the veteran died of heart 
disease, there is no competent evidence in the record, 
including the service medical records, establishing that the 
veterans psychiatric disorder caused him to develop a heart 
disorder.  The appellant has not asserted that the veterans 
service-connected disability caused his death.  Rather, she 
has asserted that the veteran developed heart disease due to 
his psychiatric disability which led to his demise.  However, 
her assertions cannot be afforded probative weight, as there 
is no evidence that the appellant has the expertise to render 
opinions about medical causation.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).

Inasmuch as no medical evidence has been presented or secured 
to render plausible the existence of a nexus between the 
cause of death and the veterans service-connected 
disability, the Board must conclude that the claim is not 
well grounded.  See Ruiz, 10 Vet. App. at 356.  The Board 
notes that the veterans claims file contains many medical 
reports documenting treatment for his service-connected 
psychiatric disorder over the years.  However, this evidence 
does not render plausible the existence of a nexus between 
the veterans service-connected disability and the cause of 
his death.  Moreover, no evidence has been presented or 
secured to render plausible a claim that the veterans 
service-connected disability contributed substantially or 
materially to cause death or combined to cause death or aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1) (1998).  The claim for service connection for 
the cause of the veterans death is simply not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Ruiz, 10 Vet. App. at 356 
(claim for cause of the veterans death was not well grounded 
where no competent medical authority provided a nexus between 
the veterans cause of death from a heart disorder and his 
service-connected schizophrenia which was rated 100 percent 
disabling); see also Darby v. Brown, 10 Vet. App. 243, 247 
(1997) (claim for cause of the death of the veteran was not 
well grounded where there was no medical evidence linking the 
veterans cause of death to service); cf. Barnett v. Brown, 8 
Vet. App. 1, 5 (1995) (evidence was not new and material to 
reopen claim for service connection for cause of the 
veterans death where it did not demonstrate any causal 
relationship between the veterans schizophrenia and the 
cause of his death).

Although the RO did not specifically state that it denied 
service connection for the cause of the veterans death on 
the basis that it was not well grounded, the Board concludes 
that the appellant is not prejudiced by the Boards denial of 
the claim on this basis because, in assuming that the claim 
was well grounded, the RO accorded the appellant greater 
consideration than the claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); see Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Boards decision, on the basis of nonprejudicial 
error); VA O.G.C. Prec. Op. 16-92 at 7-10 (July 24, 1992).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the issue of service 
connection for the cause of the veterans death well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Entitlement to service connection for cause of the veterans 
death is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
